1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA
6
                                                ***
7     UNITED STATES OF AMERICA,                   Case No. 3:17-cr-00114-LRH-CBC

8                                        Plaintiff, ORDER
9            v.
10
      DEVENDRA I. PATEL,
11
                                      Defendant.
12

13          Before the court is defendant Devandra I. Patel's unopposed motion for an
14   extension of time regarding his self-surrender date (ECF No. 49), in which defendant
15   explains that recently hired appellate counsel will need his assistance in drafting an
16   appellate brief and therefore requests a thirty-day extension of time. Counsel states
17   that this extension of time regarding the self-surrender date is unopposed by
18   government counsel. Based on these representations, and good cause appearing,
19          IT IS HEREBY ORDERED that defendant's motion (ECF No. 49) is GRANTED,
20   and the self-surrender date by which defendant Devendra I. Patel needs to report to his
21   designated federal correctional institution for his sentencing of 37 month's imprisonment
22   is continued from August 6, 2019, to September 5, 2019, before 2:00 p.m.
23

24          IT IS SO ORDERED.
25          DATED this 5th day of August, 2019.
26                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                   1
